Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the witnesses sought to be examined have no personal knowledge bearing upon the issue of whether the accident was caused by any elevator, moving platform or hoisting device, and the testimony sought to be obtained can have no bearing upon any issue in the case, as the contract of insurance is definite and certain as to coverage, and there can be, on the. record before us, no extension of such coverage by waiver or estoppel. All concur. Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.